EXHIBIT 10.5
(INTERPHASE LOGO) [c78860p7886000.jpg]
[THIS AGREEMENT IS SUBJECT TO ARBITRATION]
AMENDED AND RESTATED EMPLOYMENT, CONFIDENTIALITY, AND
NON-COMPETITION AGREEMENT
THIS AGREEMENT dated and effective as of the 30th day of December 2008 by and
between Interphase Corporation, a Texas corporation (the “Company”), and Randall
E. McComas, (“Executive”). Company’s principal place of business is located at
2901 North Dallas Parkway, Suite 200, Plano, Texas, 75093.
WHEREAS, the Company and Executive are parties to that certain Employment,
Confidentiality, and Non-Competition Agreement dated February 15, 2002, which
sets forth the terms and conditions of the Executive’s employment with the
Company; and
WHEREAS, the Company and Executive desire to amend and restate such agreement on
the terms and conditions set forth herein in a manner intended to take into
account the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”);
NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
promises hereinafter contained, do hereby agree as follows:
Background Statement
The Company is engaged in the computer and telecommunications server markets,
including local area networking, wide area networking, and storage area
networking. Executive desires to continue to be employed by the Company. The
Company desires to continue to employ Executive, under the terms and conditions
of this Agreement.
This Agreement sets forth the terms of Executive’s employment. The parties agree
that this Agreement is supported by valuable consideration, that mutual promises
and obligations have been undertaken by the parties to it, and that the
agreement is entered into voluntarily by the parties.
Statement of Agreement

1.  
Duties. Executive shall devote Executive’s best efforts to the business of the
Company. Executive shall perform such duties and responsibilities customary to
the position of Vice President of Global Sales & Customer Support, including
those described on Exhibit A to this Agreement. Executive shall also perform
those duties assigned by the Company from time to time.

 

Page 1



--------------------------------------------------------------------------------



 



2.  
Terms. The “initial term” of employment under this Agreement, as amended and
restated, shall terminate on February 15, 2009, the end of the current term of
this Agreement. The initial term of this amended and restated Agreement shall
automatically renew for successive six (6) month periods, referred to as
“successor terms,” unless either party gives thirty (30) days written notice of
its intention not to renew prior to the expiration of the initial or any
successor term or Executive is terminated for Cause (as described in Paragraph
3(c) of this Agreement).
  3.  
Terminable For Cause of on Account of Death or Disability. This Agreement may be
terminated by the Company prior to the expiration of the initial term or any
successor term as follows:

  (a)  
Due to the death of Executive;
    (b)  
Due to a physical or mental disability which prevents Executive from performing
the essential functions of his full duties for a period of ninety
(90) consecutive days during the term of this Agreement, as determined in good
faith by a physician reasonably acceptable to the Company; or,
    (c)  
For Cause, which is (i) fraud, misappropriation, embezzlement, dishonesty, or
other act of material misconduct against the Company or any affiliate of the
Company; (ii) failure to perform specific and lawful directives of Executive’s
superiors; (iii) violation of any rules or regulations of any governmental or
regulatory body, which is materially injurious to the financial condition of the
Company; (iv) conviction of or plea of guilty or nolo contendere to a felony;
(v) violation of the provisions of Paragraphs 8, 9, 10, 11, 13, or 16; or,
(vi) substantial failure to perform the duties and responsibilities of Executive
under this Agreement.

   
In the event of termination under this Paragraph 3, Executive shall be entitled
only to Executive’s base salary earned through the date of termination paid in
accordance with the Company’s normal payroll practices. No accrued but unpaid
bonuses or commissions shall be due to Executive.
  4.  
Termination Without Cause or Nonrenewal.

  (a)  
In the event (i) the Company gives Executive thirty (30) days written notice of
its intention not renew a term of this Agreement pursuant to the provisions of
Paragraph 2 and at the time the term of this Agreement expires as a result of
such notice, Executive is willing and able to execute a new agreement containing
terms and conditions substantially similar to those in this Agreement and to
continue to provide services to the Company substantially similar to the
services provided at the time the term expires, or (ii) Executive is terminated
during a term of this Agreement without Cause, the Executive shall receive:
(A) the balance of base salary due under this Agreement for the balance of its
term on the regular pay dates of the Company (the “Remaining Term Payments”) and
thereafter, (B) subject to the Executive’s execution of a general release of
claims and

 

Page 2



--------------------------------------------------------------------------------



 



     
covenant not to sue in a form acceptable to the company (the “Release”),
severance pay based on Executive’s monthly base salary at the time of
termination in an amount equal to six (6) months of such monthly base salary,
payable in bi-weekly installments in accordance with the Company’s normal
payroll practices (the “Severance Payments”). In addition, if Executive is
eligible for Severance Payments and has executed a Release, and in connection
with Executive’s termination of employment Executive is eligible for and timely
elects to continue Executive’s coverage under the Company’s group health plan
pursuant to Section 4980B of the Internal Revenue Code of 1986, as amended (the
“Code”) and Section 601 et.esq. of the Employee Retirement Income Security Act
of 1974, as amended (“COBRA Coverage”), the Company will pay the premium cost
for COBRA Coverage for individual Executive for the period during which
Executive is receiving Remaining Term Payments and Severance Payments or such
shorter period during which Executive continues to be eligible for COBRA
Coverage.
    (b)  
The Company shall begin payment of the Severance Payments on the first regularly
scheduled payroll date of the Company occurring after completion of the
Remaining Term payments, if any, provided Executive has executed and delivered
the Release to the Company prior to such date (and not revoked the Release
during the applicable revocation period). Notwithstanding any provision in the
preceding sentence to the contrary, if the Severance Payments would be
considered “non-qualified deferred compensation” under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), the payment of Severance
Payments shall commence on the first regularly scheduled payroll date of the
Company following the later of (i) sixty (60) days following Executive’s date of
termination or (ii) completion of the Remaining Term Payments; provided
Executive has executed and delivered the Release to the Company prior to such
date (and not revoked the Release during the applicable revocation period). The
form of the Release will be provided to the Executive not later than five
(5) days following Executive’s date of termination.
    (c)  
No accrued but unpaid bonuses or commissions shall be due to Executive under
this Paragraph 4. No other severance payment or benefits shall be due Executive
other than those provided for under this Agreement. Notwithstanding anything
stated herein to the contrary, in the event Executive becomes employed during
the period in which the Executive is eligible to receive post-employment
payments under this Paragraph 4, Executive shall notify the Company of such
employment within ten (10) days following the employment commencement date and
any amounts received by Executive in the form of compensation, salary, or other
payments as a result of such employment shall reduce any remaining Severance
Payments or other amounts or liability owed by the Company to the Executive
under this Paragraph 4.

 

Page 3



--------------------------------------------------------------------------------



 



5.  
Compensation. Employer shall pay and provide benefits to Executive according to
the provisions of Executive’s compensation plan described in the attached
Exhibit B. Executive’s compensation plan shall be reviewed on a periodic basis.
The Company reserves the right, and Executive hereby authorizes Company, to make
deductions from Executive’s pay or bonuses to satisfy any outstanding
obligations of Executive to the Company. The Company may offset against the
final payment of wages or bonuses owed to Executive any amounts due the Company
from Executive; provided, however, no such offset shall be made against any
amount in excess of $5,000 that is considered to be “non-qualified deferred
compensation” under Section 409A of the Code.
  6.  
Changes in Position, Location, or Compensation. If the Company transfers,
promotes, or reassigns Executive to another position or geographic area, or both
parties agree to a change in compensation or benefits during a term of this
Agreement or upon the renewal of a term of this Agreement, an updated employment
agreement may be substituted by agreement of the parties but is not required.
Mutually-agreeable changes in compensation or benefits shall be effected by
amendment to and incorporation of a modified Exhibit B, initialed by the parties
or their authorized representative. All provisions, promises, terms or
conditions not modified by an amendment of Exhibits A — C shall remain in effect
and shall not be deemed revoked or modified beyond the changes set forth in one
or more amended Exhibits. Notwithstanding the preceding, any changes or
amendments to this Agreement shall be consistent with the provisions of
Section 20 and 21 hereof.
  7.  
Executive Representation/Warranty. Executive represents that Executive is not a
party to any agreement with a third party, or limited by a court order,
containing a non-competition provision or other restriction which would preclude
Executive’s employment with Company or any of the services which Executive will
provide on the Company’s behalf.
  8.  
Duty of Loyalty. Executive acknowledges the common law duties of reasonable
care, loyalty, and honesty which arise out of the principal/agent relationship
of the parties. While employed and thereafter for whatever term the law may
impose, Executive shall not engage in any activity to the detriment of the
Company. By way of illustration and not as a limitation, Executive shall not
discuss with any customer or potential customer of the Company any plans by
Executive or any other Executives of the Company to leave the employment of the
Company and compete with the Company.
  9.  
Company Documents. Executive agrees and acknowledges that Executive holds as the
Company’s property all memoranda, books, papers, letters, and other data,
including duplicates, relating to the Company’s business and affairs (“Company
Documents”). This includes Company Documents created or used by Executive or
otherwise coming into Executive’s possession in connection with the performance
of Executive’s job duties. All Company Documents in the possession, custody, or
control of Executive shall be returned to the Company at the time of termination
of employment.

 

Page 4



--------------------------------------------------------------------------------



 



Confidential Information and Non-Competition

10.  
In exchange for the mutual promises and obligations contained in this Agreement,
and contemporaneous with its execution or soon thereafter, Employer promises to
deliver to Executive or permit Executive to acquire, be exposed to, and/or have
access to material, data, and information of the Company and/or its customers or
clients that is confidential, proprietary and/or a trade secret (“Confidential
Information”). At all times, both during and after the termination of
employment, the Executive shall keep and retain in confidence and shall not
disclose, except as required in the course of the Executive’s employment with
the Company, to any person, firm or corporation, or use for the Executive’s own
purposes, any Confidential Information. For the purposes of this Paragraph, such
information shall include, but is not limited to:

  (a)  
The Company’s standard operating procedures, processes, formulae, know-how,
scientific, technical, or product information, whether patentable or not, which
is of value to the Company and not generally known by the Company’s competitors;
    (b)  
All confidential information obtained from third parties and customers
concerning their products, business, or equipment specifications;
    (c)  
Confidential business information of the Company, including, but not limited to,
marketing and business plans, strategies, projections, business opportunities,
client identities or lists, sales and cost information, internal financial
statements or reports, profit, loss, or margin information, customer price
information; and,
    (d)  
Other information designated by the Company or deemed by law to be confidential
information.

11.  
Non-Competition. In consideration of the mutual promises contained in this
Agreement, the sufficiency of which is acknowledged by the parties, Executive
agrees that during the term of his employment and for a period of twelve
(12) calendar months after termination of employment from the Company (whether
voluntary or involuntary), Executive shall not, directly or indirectly, either
as principal, agent, manager, employee, partner, shareholder, director, officer,
consultant or otherwise:

  (a)  
Become associated or affiliated with, employed by, or financially interested in
any business operation which competes in the business currently engaged in by
Company. (The phrase “business currently engaged in by the Company” includes,
but is not limited to, the type of activities in which the Company was engaged
during Executive’s tenure, such as designs and delivers high performance
connectivity adapters for computer and telecommunication networks.)
    (b)  
Solicit or attempt to solicit the business or patronage of any person, firm,
corporation, partnership, association, department of government or other entity
with whom the Company has had any contact during a period of twelve
(12) calendar months preceding the date of this Agreement (“Customers”), or
otherwise induce such Customers to reduce, terminate, restrict or otherwise
alter business relationships with the Company in any fashion; or,
    (c)  
In any way solicit or attempt to solicit the business or patronage of any
Customers.

 

Page 5



--------------------------------------------------------------------------------



 



  (d)  
The parties intend the above restrictions on competition to be completely
severable and independent, and any invalidity or unenforceability of any one or
more such restrictions shall not render invalid or unenforceable any one or more
restrictions.

12.  
Limitations on Scope. In recognition of the broad geographic scope of the
Company’s business and the ease of competing with the Company in any part of the
United States, the restrictions on competition set forth herein are intended to
cover the following geographic areas:

  (a)  
The geographic territory identified on the attached Exhibit C;
    (b)  
The cities containing a facility or operation owned or managed by the Company;
and,
    (c)  
A fifty (50) mile radius outside the boundary limits of each such city.

   
The parties intend the above geographical areas to be completely severable and
independent, and any invalidity or unenforceability of this Agreement with
respect to any one area shall not render this Agreement unenforceable as applied
to any one or more of the other areas.
  13.  
Non-Solicitation of Employees. During employment and for a period of twelve
(12) months after termination, Executive agrees not to hire, employ, solicit,
divert, recruit, or attempt to induce, directly or indirectly, any existing or
future employee of the Company to leave their position with the Company or to
become associated with a competing business.

Remedies for Breach

14.  
Company’s Right to Obtain an Injunction. Executive acknowledges that the Company
will have no adequate means of protecting its rights under Paragraphs 10, 11,
12, or 13 of this Agreement other than be securing an injunction (a court order
prohibiting the Executive from violating the Agreement). Accordingly, the
Executive agrees that the Company is entitled to enforce this Agreement by
obtaining a temporary, preliminary, and permanent injunction and any other
appropriate equitable relief. Executive acknowledges that the Company’s recovery
of damages will not be an adequate means to redress a breach of this Agreement.
Nothing contained in this Paragraph, however, shall prohibit the Company from
pursuing any remedies in addition to injunctive relief, including recovery of
damages. Executive expressly acknowledges that the Company has sole discretion
regarding whether to seek a remedy for breaches of Paragraphs 10, 11, 12, or 13
in a court of competent jurisdiction or by arbitration procedures outlined in
Paragraph 15.
  15.  
Arbitration. Except for the provisions of Paragraphs 10, 11, 12, or 13,
Executive and the Company agree that all Disputes, as defined in Article 1 of
the Alternative Dispute Resolution Procedure (the “ADR Procedure”), regarding
the termination of employment or other covered Disputes, shall be resolved
exclusively in accordance with the Company’s ADR Procedure. Executive warrants
and represents that Executive has received, read, and understands the Company’s
ADR Procedure.

 

Page 6



--------------------------------------------------------------------------------



 



Inventions and Discoveries

16.  
Discoveries, Inventions, & Copyrights. Executive shall disclose promptly to the
Company any and all conceptions and ideas for inventions, improvements, and
valuable discoveries, whether patentable or not, which are conceived or made by
the Executive, solely or jointly, during Executive’s term of employment and
which pertain to the business activities of the Company. Executive hereby
assigns and agrees to assign all his interest therein to the Company or to its
nominee. Whenever requested to do so by the Company, Executive shall execute any
and all applications, assignments, or other instruments which the Company shall
deem necessary to apply for and obtain Letters of Patent of the United States or
any foreign country or to otherwise protect the Company’s interest therein.

General Provisions

17.  
Condition to Seeking Subsequent Employment. Executive agrees to show a copy of
this Agreement to any Competitor with whom Executive interviews during the
Executive’s employment with the Company or with whom the Executive interviews
within twelve (12) months following the effective date of the termination of the
Executive’s employment with the Company.
  18.  
Attorneys’ Fees. If any party shall obtain a final judgment of a court of
competent jurisdiction, subject to no further appeal, pursuant to which any
other party shall be determined to have breached its obligations hereunder or
made any misrepresentations, such prevailing party shall be entitled to recover,
in addition to any award of damages, reasonable attorneys’ fees, costs, and
expenses incurred by such party in obtaining such judgment.
  19.  
Non-Disparagement and Confidentiality. Except as may be required by law or as
consented to in writing by an authorized officer or agent of the Company,
Executive agrees not to make any statements whatsoever, directly or indirectly,
written or oral, which could reasonably become public, which could be
interpreted as embarrassing, disparaging, prejudicial, or in any way detrimental
or inimical to the interests of the Company. Furthermore, Executive agrees to
hold confidential and not to disclose, make public, or to communicate orally or
in writing to any person or entity (other than Executive’s significant other and
immediate family), directly or indirectly, the terms of this Agreement or any
matters set forth herein, except only: (a) as may be compelled by court orders;
(b) as may be necessary to enforce the terms of this Agreement; (c) to legal,
accounting, and financial advisors; (d) as may be necessary in connection with
the application for or obtaining loans or credit; (e) as may be necessary to
comply with applicable laws and government regulations; or, (f) as may be
necessary or desirable in obtaining future employment.

 

Page 7



--------------------------------------------------------------------------------



 



20.  
Additional Termination Provisions.

  (a)  
Separation from Service. Notwithstanding anything to the contrary in this
Agreement, with respect to the Severance Payments or any other amounts payable
to Executive under this Agreement in connection with a termination of
Executive’s employment that would be considered “non-qualified deferred
compensation” under Section 409A of the Code, in no event shall a termination of
employment be considered to have occurred under this Agreement unless such
termination constitutes Executive’s “separation from service” with the Company
as such term is defined in Treasury Regulation Section 1.409A-1(h) and any
successor provision thereto (“Separation from Service”).
    (b)  
Section 409A Compliance. Notwithstanding anything contained in this Agreement to
the Contrary, to the maximum extent permitted by applicable law, the Remaining
Term Payments and the Severance Payments payable to Executive pursuant to
Paragraph 4 shall be made in reliance upon Treasury
Regulation Section 1.409A-1(b)(9)(iii) (relating to separation pay plans) or
Treasury Regulation Section 1.409A-1(b)(4) (relating to short-term deferrals).
However, to the extent any such payments are treated as “non-qualified deferred
compensation” subject to Section 409A of the Code, and if Executive is deemed at
the time of his Separation from Service to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
commencement of any portion of the benefits to which Executive is entitled under
this Agreement is required in order to avoid a prohibited payment under Section
409A(a)(2)(B)(i) of the Code, such portion of Executive’s termination benefits
shall not be provided to Executive prior to the earlier of (i) the expiration of
the six-month period measured from the date of Executive’s Separation from
Service or (ii) the date of Executive’s death. Upon the earlier of such dates,
all payments deferred pursuant to this Paragraph 20(b) shall be paid in a lump
sum to Executive. The determination of whether Executive is a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
his Separation from Service shall made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treasury Regulation Section 1.409A-1(i) and any successor
provision thereto).

21.  
Section 409A; Separate Payments. This Agreement is intended to be written,
administered, interpreted and construed in a manner such that no payment or
benefits provided under the Agreement become subject to (a) the gross income
inclusion set forth within Section 409A(a)(1)(A) of the Code or (b) the interest
and additional tax set forth within Section 409A(a)(1)(B) of the Code
(collectively, “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties. In no event shall the Company be required
to provide a tax gross-up payment to Executive or otherwise reimburse Executive
with respect to Section 409A Penalties. For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii)), each payment that Executive may be
eligible to receive under this Agreement shall be treated as a separate and
distinct payment and shall not collectively be treated as a single payment.
Executive acknowledges and understands that neither the Company nor any employee
or agent of the Company has provided Executive any tax advice regarding this
Agreement or amounts payable under this Agreement and that the Company has urged
Executive to seek advice from Executive’s own tax advisor regarding the tax
consequences of this Agreement to Executive.

 

Page 8



--------------------------------------------------------------------------------



 



22.  
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company, its subsidiaries, affiliates, successors, and assigns.
  23.  
Nonwaiver. Any waiver by the Company of a breach of any provision of this
Agreement must be in writing and signed by the Company to be effective. Any
waiver by the Company of a breach of any provision of this Agreement shall not
operate or be construed as a waiver by the Company of any different or
subsequent breach of this Agreement by Executive.
  24.  
Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Texas, without giving effect to the
conflict of laws provisions thereof.
  25.  
Forum Selection Clause. Any and all causes of action for equitable relief
relating to the enforcement of this Agreement and not otherwise subject to the
mandatory arbitration provisions of Paragraph 15 may, in the Employer’s sole
discretion, be brought in the United States District Court for the Northern
District of Texas or the Dallas County District of the Texas State Courts. The
parties agree that the provisions of this Paragraph benefit both Employer and
Executive. Any and all causes of action by and between Employer and Executive
can be quickly and efficiently resolved in the agreed-upon forum, which will not
unduly burden either Employer or Executive, and which will substantially aid
Employer and Executive in providing the opportunity for uniform treatment with
respect to any issues relating to the covenants contained in this Agreement.
  26.  
Entire Agreement; Amendment. This Agreement represents the entire agreement
between the Company and the Executive with respect to the subject matter hereof,
supersedes all prior agreements dealing with the same subject matter. This
Agreement may be amended at any time by the mutual consent of the parties
hereto, with any such amendment to be invalid unless in writing, signed by the
Company and Executive; provided that any such amendment shall be consistent with
the provisions of Paragraphs 20 and 21 hereof.
  27.  
Severability. The invalidity of any term or provision of this Agreement,
including any term or provision of Paragraphs 10, 11, 12, or 13 shall not
invalidate or otherwise affect any other term or provision of this Agreement.

 

Page 9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and Executive have duly executed this Agreement
to be effective as of the day and year first above written.

              Interphase Corporation
 
       
 
  By:   /s/ Gregory B. Kalush
 
       
 
      Gregory B. Kalush
 
       
 
  Its:   President and Chief Executive Officer
 
            Executive
 
            /s/ Randall E. McComas           Randall E. McComas

 

Page 10



--------------------------------------------------------------------------------



 



Exhibit A
(INTERPHASE LOGO) [c78860p7886000.jpg]
Job Description

     
Job Title: VP, Global Sales & Customer Support
  Department: Sales
Reports To: President and CEO
  FLSA Status: Exempt
Prepared By: D. Shute
  Approved By: G. Kalush
Prepared Date: April 5, 2006
  Approved Date: 11-5-08
Revised Date: November 5, 2008
   

SUMMARY
Responsible for leading global sales and customer support activities, as well as
MARCOM. Responsible for achieving targeted revenue attainment for the company,
ensuring customers receive world class support, and that the company attains
100% satisfied customers. Leads the people, processes, policies, and programs
necessary to achieve company objectives. Responsible for setting the long-term
sales, marketing, and customer support vision and strategy for the company to
achieve the company’s long-term goals and objectives.
ESSENTIAL DUTIES AND RESPONSIBILITIES include the following. Other duties may be
assigned. Management reserves the right to change these duties at any time.
Achieves quarterly and annual sales results that meet or exceed committed
company expectations.
Establishes a process of disciplined sales planning, strategic account
penetration and sales leadership, demonstrated through the timely creating, and
update of meaningful Strategic Account Plans. These plans should discuss the
multi-functional actions that the company must take in order to penetrate and
grow revenues within our targeted strategic accounts. Global Account Managers
are responsible (under the guidance and direction of this position) for updating
and communicating our customer penetration status, recommending new approaches
to grow our presence and revenues within these accounts, and document our
progress and actions on a quarterly basis.
Directs, and coordinates the activities of Sales management (including the
Global Account Managers) with those of Marketing, Manufacturing, and Engineering
to ensure accurate information is communicated and committed to customers and
partners.
Establishes and implements a sales forecasting process that provides timely,
accurate and reliable “closest to the pin” forecasts that allow the company to
plan its production, inventory and expense tracks.

 

 



--------------------------------------------------------------------------------



 



Designs and executes approved sales strategy to achieve committed corporate
strategies including:

•  
Revenue objectives
  •  
Strategic account penetration goals
  •  
Customer service and support response time commitments
  •  
Customer Satisfaction targets
  •  
Sales and Customer Support quarterly and annual expense commitments

Recommends and drives activities and processes to improve the organization’s
competitive position and ensure 100% customer satisfaction while producing
maximum sales volume required to achieve company profit goals.
Maintains Sales and Customer Support reporting each month that includes (but is
not limited to):

•  
Monthly and quarterly Sales quota achievement
  •  
Strategic Account Plan creation, review and communication of action plans to
increase penetration
  •  
Strategic opportunities (RFPs and RFQs) status and action plans as appropriate
  •  
Estimated (long and short term) future period revenue growth by account and
opportunity
  •  
Win/Loss reviews and recommendations on how to improve our win ratio.

Manages Marketing Communications & Administration.

•  
Responsible for all marketing communications activities associated with
Interphase’s products, its brand, and any collateral material provided to its
sales and support teams related to product and/or company promotion. This
includes all promotional and advertising programs.
  •  
Ensures our Web site is effective, up to date and easy to navigate and find by
prospective customers. Must ensure we are optimized in our investments to gain
the greatest leverage (and coverage) possible by electronic means through the
Web site.
  •  
Ensures we are properly represented in all major magazine “shopping guides” for
issues that relate to our target product areas; and identifies meaningful
messages aimed at the customers who would have an interest in our solution
offerings and who read these publications.

Advises executive team on trends and directions of key customers and recommends
alternative product and solution directions for the company.
Coordinates with executives of the company to ensure we create streamlined
processes with disciplined execution for all customer interfacing activities.
Recommends customer pricing strategies in conjunction with Finance and
Marketing.
Confers with chief executive officer to review achievements and discuss required
changes in goals or objectives resulting from current status and conditions.

 

 



--------------------------------------------------------------------------------



 



SUPERVISORY RESPONSIBILITIES
Is responsible for the overall direction, coordination, and evaluation of the
global Sales and Customer Support team. Carries out supervisory responsibilities
in accordance with the organization’s policies and applicable laws.
Responsibilities include interviewing, hiring, and training employees; planning,
assigning, and directing work; appraising performance; rewarding and
disciplining employees; addressing complaints and resolving problems.
QUALIFICATIONS To perform this job successfully, an individual must be able to
perform each essential duty satisfactorily. The requirements listed below are
representative of the knowledge, skill, and/or ability required. Reasonable
accommodations may be made to enable individuals with disabilities to perform
the essential functions.
EDUCATION and/or EXPERIENCE
Bachelor’s degree (B. A.) or equivalent; plus eight to ten years related
experience and/or training; or equivalent combination of education and
experience. Must have extensive sales and marketing experience in North America,
Europe and the Asia/Pacific Rim regions. This position requires a proven track
record of driving sales through OEM account managers and distribution networks
as well as managing the customer support efforts through subordinate managers.
Must have developed a working knowledge of Telecommunications and Computer
Networking product markets. Must also possess an effective strategic, as well as
tactical execution style.
COMMUNICATIONS AND LANGUAGE SKILLS
Must communicate effectively, concisely and accurately, having the ability to
decipher and understand customer and marketing requirements, financial reports,
and legal documents and be able to explain them accurately. Must possess the
ability to respond to complex inquiries or complaints from customers, partners,
regulatory agencies, members of the business community, or employees. Must
possess the ability to effectively and concisely express key relevant
information in written form, whether writing speeches, or articles for
publication that conform to prescribed style and format. Ability to effectively
present information to customers, the executive Leadership Team, the Board of
Directors, our employees, public groups, and/or the media.
MATHEMATICAL SKILLS
Ability to work with mathematical concepts such as probability and statistical
inference, and fundamentals of plane and solid geometry and trigonometry.
Ability to apply concepts such as fractions, percentages, ratios, and
proportions to practical situations.
REASONING ABILITY
Excellent ability to define problems, collect data, establish facts, and draw
valid conclusions. Ability to interpret an extensive variety of technical
instructions in mathematical or diagram form and deal with several abstract and
concrete variables.

 

 



--------------------------------------------------------------------------------



 



PHYSICAL DEMANDS The physical demands described here are representative of those
that must be met by an employee to successfully perform the essential functions
of this job. Reasonable accommodations may be made to enable individuals with
disabilities to perform the essential functions.
While performing the duties of this job, the employee is regularly required to
use hands to finger, handle, or feel and talk or hear. The employee frequently
is required to walk, stand, sit, and reach with hands and arms. The employee
must occasionally lift and/or move up to 10 pounds. Specific vision abilities
required by this job include close vision and color vision.
WORK ENVIRONMENT The work environment characteristics described here are
representative of those an employee encounters while performing the essential
functions of this job. Reasonable accommodations may be made to enable
individuals with disabilities to perform the essential functions.
Normal office environnent. Extensive domestic and international travel required.
Initials _____
_____
Exhibit A

 

 



--------------------------------------------------------------------------------



 



Exhibit B
Compensation
Base Salary. $9,038.46 per pay period ($235,000/year on an annual basis), of
which there are 26 in each calendar year, less deductions as may be required by
law or authorized by Executive.
Annual Bonus. Executive shall be eligible for an annual bonus for FY2008 in an
amount up to $110,000 under and subject to the terms and conditions of the
Company’s Executive Bonus Plan. During the term of this Agreement, Executive
shall be eligible for an annual bonus in an amount under the Company’s existing
Executive Bonus Plan as determined by the Compensation Committee of the
Company’s Board of Directors (the “Compensation Committee”) in its sole
discretion (collectively, “Annual Bonus”). It is generally anticipated that
Executive’s Annual Bonus target will be an amount not less than $70,000. The
opportunity to earn an Annual Bonus and the actual amount of the Annual Bonus
will be determined in accordance with criteria established by the Compensation
Committee and based on Executive’s achievement of specific corporate objective
as determined by the Compensation Committee. Executive must continue to be
employed by the Company through the payment date of any such Annual Bonus as a
condition to receiving the bonus.
Equity Awards. Pursuant to the provisions of this Agreement prior to its
amendment and restatement as set forth herein, the Company has, according to the
Company’s Amended and Restated Stock Option Plan, granted to Executive options
to purchase 100,000 shares of common stock of the Company. Executive’s right,
title, and interest to any stock options conferred under the Employment
Agreement shall be controlled and governed by terms and conditions of the
Company’s Amended and Restated Stock Option Plan. Executive shall be eligible to
participate in equity awards as determined by the Compensation Committee under
the Company’s Long-Term Stock Incentive Plan or other equity award plan
maintained by the Company during the term of this Agreement.
Vacation and Leave. Executive shall be entitled to four (4) weeks of vacation
per year, accrued monthly and in accordance with the Company’s vacation policy
in effect from time to time, and six (6) sick days per year, and any other paid
leave benefits provided for in the Company’s Policy Guide.
Severance Pay. Executive shall be eligible, for severance pay as described in,
and subject to the terms and conditions of Paragraph 4 of this Agreement,
“Termination Without Cause or Nonrenewal.”
Office Furnishings. The Company agrees to provide office space and furnishings
to Executive commensurate with the Company’s decor and culture.
Executive Benefit Plans. Executive shall be eligible to participate in any
profit sharing, retirement, medical benefit, or disability benefit plan
maintained by the Company from time to time during the term of this Agreement
for its similarly situated executives, if any, according to the terms and
conditions of those plans.
Initials:_____
_____
Exhibit B

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Designated Cities — Per Paragraph 11a of Employment, Confidentiality,
and Non-Compete Agreement.
The Continental United States
Initials:_____
_____
Exhibit C

 

 